EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher Bolten on 11 March 2021.
The application has been amended as follows:

Claim 5: 

--The computer-based method of claim 1, further comprising providing the patient-specific anatomical model at a plurality of moments during a cardiac cycle, and the patient
specific measure of 
Claim 6: 
--The computer-based method of claim 1, further comprising determining the patient-specific measure of 
Claim 13:
--The computer-based method of claim 1, wherein virtually deploying the implant model further comprises:
providing a plurality of implant models having different geometrical or material properties, each of the plurality of implant models corresponding to a different cardiac implant; and
virtually deploying each of the implant models into the patient-specific anatomical model, and determining the patient-specific measure of hemodynamic compromise for each of the plurality of implant models.--
Claim 18:
--The system of claim 16, wherein the instructions further are programmed to receive a patient-specific anatomical model that includes a second blood flow path that adjoins the first blood flow path, and to determine the patient-specific measure of hemodynamic compromise as indicative of a measure of obstruction of the second blood flow path.--
	Claim 21:
--The non-transitory computer-readable medium of claim 17, wherein the instructions further are programmed to receive a patient-specific anatomical model that includes a second blood flow path that adjoins the first blood flow path, and to determine the patient-specific measure of hemodynamic compromise as indicative of a measure of obstruction of the second blood flow path.--

Drawings
	The Drawings submitted 31 July 2019 have been accepted.

Claim Status
	Claims 1-23 are allowed.

Information Disclosure Statement

The Information Disclosure Statement filed 8 March 2021 is in compliance with the provisions of 37 CFR 1.97 and has therefore been considered.  A signed copy of the IDS is included with this Office Action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-23 are allowed for the reasons of record.  Specifically with respect to the prior art to Basri et al. in view of Morganti et al. and Basri et al. in view of Morganti et al. in further view of Aurrichio et al. this closest prior art rot the instant claims does not teach or fairly suggest the claim aspects directed to the calculation of deformation of the implant model and of the patient-specific anatomical model caused by said deployment of an implant model at a specific deployment site.  Further, the prior art does not teach or fairly suggest the measurement of hemodynamic compromise that corresponds to deformation or the generation of an indication of risk of likelihood of an actual hemodynamic compromise for the proposed transcatheter heart intervention arising from the patient-specific compromise by comparing said compromise to actual post-operative occurrences from stored patient data.   
With respect to 35 USC 101, the claims are found eligible, as discussed in the Office Action dated 27 November 2020 (page 4) and 12 February 2021 (page 3).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/Primary Examiner, Art Unit 1631